     Case 2:19-cv-03222-CBM-JPR Document 1 Filed 04/24/19 Page 1 of 5 Page ID #:1




1    Elliot Gale (Bar #263326)
     egale@gajplaw.com
2    Joe Angelo (Bar #268542)
     jangelo@gajplaw.com
3    Gale, Angelo, Johnson, & Pruett, P.C.
     1430 Blue Oaks Blvd., Ste. 250
4    Roseville, CA 95747
     916-290-7778 ph
5    916-721-2767 fax
6    Attorneys for Plaintiff
     Alan Lachaumette
7
                                     UNITED STATES DISTRICT COURT
8

9                   CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION

10
                                                      CASE NO. 2:19-cv-3222
11   Alan Lachaumette,
12
                               Plaintiff,             PLAINTIFF’S COMPLAINT FOR DAMAGES:
13
             v.
14                                                         1. Violation of the Telephone Consumer
                                                              Protection Act
15   JPMorgan Chase Bank, N.A.,

16                             Defendant.
17
             COMES NOW Plaintiff Alan Lachaumette, an individual, based on information and
18
     belief, to allege as follows:
19
                                              INTRODUCTION
20
         1. This is an action for damages brought by an individual consumer for Defendant’s
21
     violation of the Telephone Consumer Protection Act 47 U.S.C. §227, et seq. (hereinafter
22
     “TCPA”), which prohibits the use of automated dialing equipment when making calls to
23
     consumers.
24
         2. Plaintiff brings this action against Defendant JPMorgan Chase Bank, N.A. (hereinafter
25
     “Chase”) for its abusive and outrageous conduct in connection with debt collection activity.
26
         3. While many violations are described below with specificity, this Complaint alleges
27
     violations of the statutes cited in their entirety.
28

                                                           1
     Case 2:19-cv-03222-CBM-JPR Document 1 Filed 04/24/19 Page 2 of 5 Page ID #:2




1       4. The TCPA was designed to prevent calls like the ones described herein, and to protect the
2    privacy of citizens like Plaintiff, and by enacting the TCPA, Congress intended to give
3    consumers a choice as to how corporate entities may contact them and to prevent the nuisance
4    associated with automated or prerecorded calls.
5                                        JURISDICTION & VENUE
6       5. This Court has jurisdiction under 28 U.S.C. §§ 1331, 1337, and 1367, and 47 U.S.C. §
7    227.
8       6. This venue is proper pursuant to 28 U.S.C. §1391(b).
9                                        GENERAL ALLEGATIONS
10      7.   Plaintiff Alan Lachaumette (hereinafter “Plaintiff”) is an individual residing in the state
11   of California, and is a “debtor.”
12      8.   At all relevant times herein, Defendant Chase engaged, by the use of mail, email, and
13   telephone, in the business of collecting a debt from Plaintiff, and a “consumer debt.”
14      9.   At all relevant times, Defendant acted as a “debt collector.”
15      10. Plaintiff opened various credit accounts with Chase.
16      11. The accounts Plaintiff opened from Defendant Chase were related primarily to personal,
17   family, or household purposes and is therefore a “debt.”
18      12. Defendant Chase has been attempting to collect on a debt that originated from monetary
19   credit that was extended primarily for personal, family, or household purposes, and was therefore
20   a “consumer credit transaction.”
21      13. Because Plaintiff, a natural person allegedly obligated to pay money to Defendant Chase
22   arising from what Plaintiff is informed and believes was a consumer credit transaction, the
23   money allegedly owed was a “consumer debt.”
24      14. Plaintiff is informed and believes that Defendant is one who regularly collects or
25   attempts to collect debts on behalf of themselves, and is therefore a “debt collector.”
26      15. Plaintiff’s account was an unsecured loan and Plaintiff began making payments on the
27   accounts.
28

                                                       2
     Case 2:19-cv-03222-CBM-JPR Document 1 Filed 04/24/19 Page 3 of 5 Page ID #:3




1       16. Plaintiff began making payments on the account before he became financially unable to
2    keep up with the monthly payments.
3       17. Defendant Chase began contacting Plaintiff in early 2019 to inquire about the status of
4    the accounts and to collect on the payments that were no longer being made.
5       18. Plaintiff sent a certified letter to Chase on or about February 22, 2019 informing Chase
6    that he was revoking any prior consent that may have been given to be contacted on his cellular
7    telephone.
8       19. Plaintiff believes his revocation letter was received by Chase on March 4, 2019.
9       20. Plaintiff sent this letter to an address specifically provided by Chase’s counsel, and was
10   done so with the understanding that the revocation letter would be processed by Chase and
11   would result in no more calls being placed to Plaintiff’s cellular telephone against his consent.
12      21. Plaintiff maintains that he was not required to send his revocation letter to the address of
13   Chase’s choosing, he acquiesced and did so with the understanding that Chase would promptly
14   process the certified revocation letter and cease harassing him by auto-dialing his cellular
15   telephone.
16      22. Plaintiff was frustrated that Chase continued to make unsolicited calls on his cellular
17   telephone after contacting Chase to revoke his consent.
18      23. Plaintiff denies he ever gave his express consent to be contacted on his cellular
19   telephone by automatic dialing machines and pre-recorded messages.
20      24. Defendant Chase continued to contact Plaintiff between approximately March 14, 2019
21   – at least April 22, 2019; the type of contact was through phone calls to Plaintiff on his cellular
22   telephone.
23      25. Despite notice being sent Defendant continued to contact Plaintiff on his cellular
24   telephone regarding collection of his outstanding debt.
25      26. Chase ignored Plaintiff’s letter of revocation and continued to harass and call him
26   repeatedly for nearly two months following receipt of Plaintiff’s letter.
27

28

                                                      3
     Case 2:19-cv-03222-CBM-JPR Document 1 Filed 04/24/19 Page 4 of 5 Page ID #:4




1       27. Chase’s calls were frequent in nature and continued despite receiving written, at an
2    address specifically requested by Chase, confirmation that he was revoking any consent that may
3    have been previously given to be called on his cellular telephone.
4       28. Chase contacted Plaintiff on at least seventy four (74) separate occasions after he
5    revoked his consent to be contacted on his cellular telephone and sent his revocation letter to an
6    address specifically provided by Chase with the understanding that he would no longer be
7    contacted by Chase once the letter was received.
8       29. Despite Plaintiff’s revocation letter being received by Chase on March 4, 2019, Chase
9    continued to call Plaintiff’s cellular telephone using an automatic dialing machine.
                                        FIRST CAUSE OF ACTION
10
                                          (Violation of the TCPA)
11                                            (47 USC § 227)
                                              (Against Chase)
12
        30. Plaintiff realleges and incorporates herein the allegation in each and every paragraph
13
     above as though fully set forth herein.
14
        31. Since at least February of 2019 Defendant started calling Plaintiff’s cellular telephone
15
     requesting that payment be made on the accounts Plaintiff held with Defendant.
16
        32. Plaintiff informed Defendant that he was revoking consent to be contacted by Chase in
17
     February of 2019.
18
        33. Chase continued to call Plaintiff frequently since Plaintiff withdrew his consent to be
19
     contacted by an automatic dialing machine.
20
        34. Defendant would contact Plaintiff frequently regarding payment on the accounts.
21
        35. Defendant placed the above cited calls using an artificial or prerecorded voice to deliver
22
     the collection messages without Plaintiff’s prior express consent.
23
        36. Defendant contacted Plaintiff on at least seventy four (74) separate occasions after
24
     Plaintiff informed Defendant he did not wish to be contacted on his cellular telephone and
25
     withdrew any prior consent that may have been given.
26
        37. The calls placed by Chases were relentless and caused significant mental anguish and
27
     emotional pain to Plaintiff.
28

                                                      4
     Case 2:19-cv-03222-CBM-JPR Document 1 Filed 04/24/19 Page 5 of 5 Page ID #:5




1       38. All calls placed by Defendant to Plaintiff utilized an “automatic telephone dialing

2    system” as defined by 47 U.S.C. §227(a)(1).
3       39. These calls were made to Plaintiff’s cellular telephone and were not calls for an

4    emergency purposed as defined by 47 U.S.C. §227(b)(1)(B).
5       40. These telephone calls by Defendant, or its agent, violated 47 U.S.C. §227(b)(1)(B).

6

7                                       PRAYER FOR RELIEF
8    WHEREFORE, Plaintiff prays for judgment as follows:
9              a. An award of statutory damages of $1,500.00 pursuant to 47 U.S.C.
10                 §227(b)(3)(C) for each and every violation.
11             b. Pursuant to 47 U.S.C. §227(b)(3)(A), injunctive relief prohibiting such conduct
12                 in the future.
13             c. Pursuant to 15 U.S.C. 1692(k) both actual damages and statutory damages in an
14                 amount to be proven at trial.
15
                                                          Gale, Angelo, Johnson, & Pruett, P.C.
16

17   Dated: April 24, 2019                         By:    /s/ Elliot Gale
                                                          Elliot Gale
18                                                        Joe Angelo
                                                          Attorneys for Plaintiff
19

20                                  DEMAND FOR JURY TRIAL

21          Plaintiff hereby demands trial of this matter by jury.
22
                                                          Gale, Angelo, Johnson, & Pruett, P.C.
23
     Dated: April 24, 2019                                /s/ Elliot Gale
24
                                                          Elliot Gale
25                                                        Joe Angelo
                                                          Attorneys for Plaintiff
26

27

28

                                                      5
